DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on August 13th, 2022 in response to the Non-Final Office Action mailed on May 17th, 2022.  Per Applicant's response, Claim 1 has been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-6 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Drawings
The drawings were previously objected to because Figure 3 had inaccurate labeling.  Applicant has provided the required corrections, thereby obviating this objection.

Specification
The disclosure was previously objected to for a minor informality.    Applicant has provided the required correction, thereby obviating this objection.

Claim Objections
The claims were previously objected to because the numbering of claims was not in accordance with 37 CFR 1.126.  Applicant has provided the required correction, thereby obviating this objection.
Claim Rejections - 35 USC § 112
Claim 5 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has persuasively argued that the claim is definite, and thus, the previous 112(b) rejection is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,701,583 to Rux.

    PNG
    media_image1.png
    717
    350
    media_image1.png
    Greyscale
                     
    PNG
    media_image2.png
    572
    299
    media_image2.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figures 1-3 shown immediately above, Rux discloses:

(1)	A stabilizing device for stabilizing media (“shock absorber for hydraulic systems”; col. 1, lines 15-16), comprising: a disk section (13) to stabilize the media; a container section (10, 12) to contain the disc section (Fig. 1); wherein the container section is hollow to accommodate the disc section (as shown in Fig. 1); wherein the media is a liquid (“for hydraulic systems”; “liquid in the system”), and wherein the disc section includes a plurality of media discs (18; Fig. 3) to reduce acoustic energy (“alleviating water hammer or fluid hammer”; col. 1, lines 17-23; see also col. 1, line 60 – col. 2, line 27).

	In regards to Claim 2, Rux’s disc section includes a plurality of spacers (19; col. 1, line 60 – col. 2, line 3) to separate the media discs (apparent in Figs. 1 & 3).
In regards to Claim 3, Rux’s container section includes a top plate assembly (20) to close the container section (Fig. 1).
In regards to Claim 4, Rux’s container section includes a bottom head plate (10) (Fig. 1).
In regards to Claim 5, Rux’s container section includes a lower spool assembly (16) (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,035,613 to Beatty in view of US 2,701,583 to Rux.


    PNG
    media_image3.png
    637
    499
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    387
    495
    media_image4.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1 & 3 shown immediately above, Beatty discloses:

(1)	A stabilizing device for stabilizing media (“pulsation dampener”; col. 1, lines 8-11), comprising: a disk section (Fig. 3; 18a, 24a, 28a) to stabilize the media; a container section (Fig. 3; 12a) to contain the disc section (as shown in Fig. 3); wherein the container section is hollow to accommodate the disc section (as shown in Figs. 1 & 3)……and wherein the disc section includes a plurality of media discs (24a) to reduce acoustic energy (col. 1, line 71 – col. 2, line 54).

Although Beatty discloses the vast majority of Applicant’s recited invention, he does not disclose that the pumped fluid is a liquid (Beatty does not specify any particular pumped fluid, although he does state that his dampener is “particularly adapted for use in pipe lines in which pressure surges occur causing violent pulsations or movements of the flow line” and “may be connected to any flow line, as desired”).
However, as seen in Figure 1 previously above, Rux discloses another pulsation dampener similar in structure and function to that of Beatty, and specifically discloses use of such a dampener in hydraulic systems containing liquid in order to alleviate water hammer or fluid hammer therein.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized the fluid pulsation dampener of Beatty in a hydraulic fluid system containing liquid, as taught in Rux, in order to provide the benefit of reduced fluid hammer in the hydraulic system, thereby extending system life (as taught in Rux).

	In regards to Claim 2, Beatty’s disc section (seen best in Fig. 3) includes a plurality of spacers (18a) to separate the media discs (apparent in Fig. 3).
In regards to Claim 3, Beatty’s container section (seen best in Fig. 1) includes a top plate assembly (16) to close the container section (apparent in Fig. 1).
In regards to Claim 4, Beatty’s container section (seen best in Fig. 1) includes a bottom head plate (38) (apparent in Fig. 1).
In regards to Claim 5, Beatty’s container section (seen best in Fig. 1) includes a lower spool assembly (14) (apparent in Fig. 1; see also the 112(b) rejection above).
In regards to Claim 6, Beatty’s disc section (seen best in Fig. 3) includes a rod (28a) which extends through the plurality of media discs (apparent in Fig. 3 and disclosed at col. 2, lines 50-54).



Conclusion
Applicant's amendments filed August 13th, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC